 

Exhibit 10.23

 

AMERICAN TOWERS, INC.

7.25% Senior Subordinated Notes due 2011

 

REGISTRATION RIGHTS AGREEMENT

 

New York, New York

November 18, 2003

 

CREDIT SUISSE FIRST BOSTON LLC

As Representative of the several Purchasers

 

c/o Credit Suisse First Boston LLC

11 Madison Avenue

New York, New York 10010

 

Ladies and Gentlemen:

 

American Towers, Inc., a corporation organized under the laws of Delaware (the
“Company”), proposes to issue and sell to the purchasers named in Schedule A to
the Purchase Agreement referenced below (the “Purchasers”), for whom Credit
Suisse First Boston LLC is acting as Representative (the “Representative”), its
7.25% Senior Subordinated Notes due 2011 (the “Securities”), upon the terms set
forth in a purchase agreement dated November 3, 2003 (the “Purchase Agreement”)
relating to the initial placement (the “Initial Placement”) of the Securities.
To induce the Purchasers to enter into the Purchase Agreement, the Company and
the Guarantors listed on Schedule A thereto (each a “Guarantor” and, together,
the “Guarantors”) agree with you for your benefit and the benefit of the holders
from time to time of the Securities (including the Purchasers) (each a “Holder”
and, together, the “Holders”), as follows:

 

1. Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:

 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Additional Interest” shall have the meaning set forth in Section 6(a) hereof.

 

“Additional Interest Amount” shall have the meaning set forth in Section 6(a)
hereof.

 

“Advice” shall have the meaning set forth in Section 4(c).

 

“Affiliate” of any specified Person shall mean any other Person that, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such specified

 



--------------------------------------------------------------------------------

Person. For purposes of this definition, control of a Person shall mean the
power, direct or indirect, to direct or cause the direction of the management
and policies of such Person whether by contract or otherwise; and the terms
“controlling” and “controlled” shall have meanings correlative to the foregoing.

 

“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City or Washington, D.C.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Effective Time,” (i) in the case of an Exchange Offer Registration Statement,
shall mean the time and date as of which the Commission declares the Exchange
Offer Registration Statement effective or as of which the Exchange Offer
Registration Statement otherwise becomes effective and (ii) in the case of a
Shelf Registration Statement, shall mean the time and date as of which the
Commission declares the Shelf Registration Statement effective or as of which
the Shelf Registration Statement otherwise becomes effective.

 

“Effectiveness Target Date” shall have the meaning set forth in Section 6(a)(ii)
hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“Exchange Offer Registration Period” shall mean the 180-day period following the
consummation of the Registered Exchange Offer (exclusive of any period during
which any stop order shall be in effect suspending the effectiveness of the
Exchange Offer Registration Statement).

 

“Exchange Offer Registration Statement” shall mean a registration statement on
an appropriate form under the Act with respect to the Registered Exchange Offer,
all amendments and supplements to such registration statement, including
post-effective amendments thereto, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated by
reference therein.

 

“Exchanging Dealer” shall mean any Holder (which may include any Purchaser) that
is a Broker-Dealer and elects to exchange for New Securities any Securities that
it acquired for its own account as a result of market-making activities or other
trading activities (but not directly from the Company or any of the Guarantors
or any Affiliate of the Company or any of the Guarantors) for New Securities.

 

“Final Memorandum” shall mean the offering circular related to the Securities,
as amended or supplemented as of the date hereof, including any and all exhibits
thereto and any information incorporated by reference therein.

 

2



--------------------------------------------------------------------------------

“Holder” shall have the meaning set forth in the preamble hereto.

 

“Indenture” shall mean the Indenture relating to the Securities, dated as of
November 18, 2003, among the Company, the Guarantors named therein and The Bank
of New York, as trustee, as the same may be amended from time to time in
accordance with the terms thereof.

 

“Initial Placement” shall have the meaning set forth in the preamble hereto.

 

“Issue Date” shall mean the date of the original issuance of the Securities.

 

“Losses” shall have the meaning set forth in Section 7(d) hereof.

 

“Majority Holders” shall mean, when no Registration Statement is filed under
this Agreement, the Holders of a majority of the aggregate principal amount of
Securities outstanding and shall mean, when a Registration Statement is filed
under this Agreement, the Holders of a majority of the aggregate principal
amount of Securities registered under the Registration Statement.

 

“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers that shall administer an underwritten offering.

 

“New Securities” shall mean debt securities of the Company identical in all
material respects to the Securities (except that the additional interest
provisions and the transfer restriction provisions shall be modified or
eliminated, as appropriate) and to be issued under the Indenture.

 

“Notice and Questionnaire” shall have the meaning set forth in Section 3(c)
hereof.

 

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A under the Act), as amended or supplemented
by any prospectus supplement, with respect to the terms of the offering of any
portion of the Securities or the New Securities covered by such Registration
Statement, and all amendments and supplements thereto and all material
incorporated by reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble hereto.

 

“Purchaser” shall have the meaning set forth in the preamble hereto.

 

“Registered Exchange Offer” shall mean the proposed offer of the Company to
issue and deliver to the Holders of the Securities that are not prohibited by
any law or policy of the Commission from participating in such offer, in
exchange for the Securities, a like aggregate principal amount of New
Securities.

 

3



--------------------------------------------------------------------------------

“Registration Default” shall have the meaning set forth in Section 6(a) hereof.

 

“Registration Statement” shall mean any Exchange Offer Registration Statement or
Shelf Registration Statement that covers any of the Securities or the New
Securities pursuant to the provisions of this Agreement, any amendments and
supplements to such registration statement, including post-effective amendments
(in each case including the Prospectus contained therein), all exhibits thereto
and all material incorporated by reference therein.

 

“Securities” shall have the meaning set forth in the preamble hereto.

 

“Shelf Registration” shall mean a registration effected pursuant to Section 3
hereof.

 

“Shelf Registration Period” has the meaning set forth in Section 3(b) hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors pursuant to the provisions of Section 3 hereof
which covers some or all of the Securities or New Securities, as applicable, on
an appropriate form under Rule 415 under the Act, or any similar rule that may
be adopted by the Commission, amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.

 

“Transfer Restricted Securities” shall mean each Security and New Security
until, (i) in the case of any Security exchanged by a person other than a
Broker-Dealer for a freely transferable New Security in the Registered Exchange
Offer, the date on which such Security is exchanged, (ii) in the case of any New
Security held by a Broker-Dealer, following the exchange by such Broker-Dealer
in the Registered Exchange Offer of a Security for such New Security, the date
on which such New Security is sold to a purchaser who receives from such
Broker-Dealer on or prior to the date of such sale a copy of the prospectus
contained in the Exchange Offer Registration Statement, (iii) in the case of any
Security or New Security that has been effectively registered under the Act and
disposed of in accordance with the Shelf Registration Statement, the date of
such disposition, or (iv) in the case of any Security or New Security that is
distributed to the public pursuant to Rule 144 under the Act or is saleable
pursuant to Rule 144(k) under the Act, the date on which such Security or New
Security is distributed or is saleable, as the case may be.

 

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

“underwriter” shall mean any underwriter of Securities in connection with an
offering thereof under a Shelf Registration Statement.

 

2. Registered Exchange Offer. The Company and the Guarantors shall use their
reasonable best efforts to prepare and, not later than 90 days following the
Issue Date (or if such 90th day is not a Business Day, the next succeeding
Business Day), shall file with the Commission the Exchange Offer Registration
Statement with respect to the Registered Exchange Offer. The Company and the
Guarantors shall use their reasonable best efforts to cause the

 

4



--------------------------------------------------------------------------------

Exchange Offer Registration Statement to become effective under the Act within
180 days of the Issue Date (or if such 180th day is not a Business Day, the next
succeeding Business Day).

 

(a) Upon the effectiveness of the Exchange Offer Registration Statement, the
Company and the Guarantors shall promptly commence the Registered Exchange
Offer, it being the objective of such Registered Exchange Offer to enable each
Holder electing to exchange Securities for New Securities (assuming that such
Holder is not an Affiliate of the Company or any of the Guarantors, acquires the
New Securities in the ordinary course of such Holder’s business, has no
arrangements with any Person to participate in the distribution of the New
Securities and is not prohibited by any law or policy of the Commission from
participating in the Registered Exchange Offer) to trade such New Securities
from and after their receipt without any limitations or restrictions under the
Act and without material restrictions under the securities laws of a substantial
proportion of the several states of the United States. The Company and the
Guarantor shall use their best efforts to issue, on or prior to 30 Business Days
(or longer, if required by the Federal Securities laws) after the date on which
the Exchange Offer Registration Statement was declared effective, such New
Securities in exchange for all Securities tendered in accordance with section
(b) below prior thereto in the Registered Exchange Offer.

 

(b) In connection with the Registered Exchange Offer, the Company and each of
the Guarantors shall:

 

(i) mail to each Holder a copy of the Prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate letter of transmittal
and related documents;

 

(ii) keep the Registered Exchange Offer open for not less than 20 Business Days
and not more than 30 Business Days after the date notice thereof is mailed to
the Holders (or, in each case, longer if required by applicable law);

 

(iii) use their reasonable best efforts to keep the Exchange Offer Registration
Statement continuously effective under the Act, supplemented and amended as
required, under the Act to ensure that it is available for sales of New
Securities by Exchanging Dealers during the Exchange Offer Registration Period;

 

(iv) utilize the services of a depositary for the Registered Exchange Offer with
an address in the Borough of Manhattan in New York City, which may be the
Trustee or an Affiliate of the Trustee;

 

(v) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last Business Day on which the
Registered Exchange Offer is open;

 

(vi) prior to effectiveness of the Exchange Offer Registration Statement,
provide a supplemental letter to the Commission (A) stating that the Company and
the Guarantors are conducting the Registered Exchange Offer in reliance on the
position of the Commission in Exxon Capital Holdings Corporation (pub. avail.
May 13, 1988), Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991) and
Shearman & Sterling

 

5



--------------------------------------------------------------------------------

(pub. avail. July 2, 1993); and (B) including a representation that the Company
and the Guarantors have not entered into any arrangement or understanding with
any Person to distribute the New Securities to be received in the Registered
Exchange Offer and that, to the best of the Company’s and the Guarantors’
information and belief, each Holder participating in the Registered Exchange
Offer is acquiring the New Securities in the ordinary course of business and has
no arrangement or understanding with any Person to participate in the
distribution of the New Securities; and

 

(vii) comply in all material respects with all applicable laws.

 

(c) As soon as practicable after the close of the Registered Exchange Offer, the
Company and each of the Guarantors shall:

 

(i) accept for exchange all Securities tendered and not validly withdrawn
pursuant to the Registered Exchange Offer;

 

(ii) deliver to the Trustee for cancellation in accordance with Section 4(s) all
Securities so accepted for exchange; and

 

(iii) cause the Trustee promptly to authenticate and deliver to each Holder of
Securities, New Securities in an amount equal to the principal amount of the
Securities of such Holder so accepted for exchange.

 

(d) Each Holder hereby acknowledges and agrees that any Broker-Dealer and any
such Holder using the Registered Exchange Offer to participate in a distribution
of the New Securities (x) could not under Commission policy as in effect on the
date of this Agreement rely on the position of the Commission in Morgan Stanley
and Co., Inc. (pub. avail. June 5, 1991) and Exxon Capital Holdings Corporation
(pub. avail. May 13, 1988) and Shearman & Sterling (July 2, 1993) and similar
no-action letters; and (y) must comply with the registration and prospectus
delivery requirements of the Act in connection with any secondary resale
transaction which must be covered by an effective registration statement
containing the selling security holder information required by Item 507 or 508,
as applicable, of Regulation S-K under the Act if the resales are of New
Securities obtained by such Holder in exchange for Securities acquired by such
Holder directly from the Company or one of its Affiliates. Accordingly, as a
condition to its participation in the Registered Exchange Offer, each Holder
participating in the Registered Exchange Offer shall be required to represent to
the Company in the Letter of Transmittal relating to the Registered Exchange
Offer or by other means that, at the time of the consummation of the Registered
Exchange Offer:

 

(i) any New Securities received by such Holder will be acquired in the ordinary
course of business;

 

(ii) such Holder will have no arrangement or understanding with any Person to
participate in the distribution of the Securities or the New Securities within
the meaning of the Act; and

 

6



--------------------------------------------------------------------------------

(iii) such Holder is not an Affiliate of the Company or any of the Guarantors.

 

(e) If any Purchaser determines that it is not eligible to participate in the
Registered Exchange Offer with respect to the exchange of Securities
constituting any portion of an unsold allotment, at the request of such
Purchaser, the Company and the Guarantors shall issue and deliver to such
Purchaser or the Person purchasing New Securities registered under a Shelf
Registration Statement as contemplated by Section 3 hereof from such Purchaser,
in exchange for such Securities, a like principal amount of New Securities. The
Company and the Guarantors shall use their reasonable best efforts to cause the
CUSIP Service Bureau to issue the same CUSIP number for such New Securities as
for New Securities issued pursuant to the Registered Exchange Offer.

 

3. Shelf Registration. If (A): (i) due to any change in law or applicable
interpretations thereof by the Commission’s staff, the Company and the
Guarantors determine upon advice of its outside counsel that it is not permitted
to effect the Registered Exchange Offer as contemplated by Section 2 hereof, or
(ii) for any other reason the Registered Exchange Offer is not consummated
within 30 Business Days (or such longer period as required by applicable law) of
the Effectiveness Target Date (or, if such 30th Business Day is not a Business
Day, the next succeeding Business Day) or the Exchange Offer Registration
Statement is not declared effective within 180 days of the Issue Date (or if
such 180th day is not a Business Day, the next succeeding Business Day); or (B)
any Holder of Transfer Restricted Securities notifies the Company prior to the
20th day following the consummation of the Registered Exchange Offer that: (i)
it is prohibited by law or policy of the Commission from participating in the
Registered Exchange Offer; (ii) it may not resell the New Securities acquired by
it in the Registered Exchange Offer to the public without delivering a
prospectus and the prospectus contained in the Registered Exchange Offer is not
appropriate or available for such resales or (iii) that it is a Broker-Dealer
and owns Securities acquired directly from the Company or an affiliate of the
Company, the Company and the Guarantors shall effect a Shelf Registration
Statement in accordance with subsection (b) below.

 

(a) (i) The Company and the Guarantors shall as promptly as practicable (but in
no event more than 30 days after so required or requested pursuant to this
Section 3 (or, if such 30th day is not a Business Day, the next succeeding
Business Day)), use their reasonable best efforts to file with the Commission
and thereafter (but in no event more than 90 days after the date the Company was
required or requested to make such filing pursuant to this Section 3 (or, if
such 90th day is not a Business Day, the next succeeding Business Day)) use
their reasonable best efforts to cause to be declared effective under the Act a
Shelf Registration Statement relating to the offer and sale of the Securities or
the New Securities, as applicable, by the Holders thereof from time to time in
accordance with the methods of distribution elected by such Holders and set
forth in such Shelf Registration Statement; provided, however, that no Holder
(other than a Purchaser) shall be entitled to have the Securities held by it
covered by such Shelf Registration Statement unless such Holder agrees in
writing to be bound by all of the provisions of this Agreement applicable to
such Holder; and provided further, that with respect to New Securities received
by a Purchaser in exchange for Securities constituting any portion of an unsold
allotment, the Company and the Guarantors may, if permitted by current
interpretations by the

 

7



--------------------------------------------------------------------------------

Commission’s staff, file a post-effective amendment to the Exchange Offer
Registration Statement containing the information required by Item 507 or 508 of
Regulation S-K, as applicable, in satisfaction of its obligations under this
subsection with respect thereto, and any such Exchange Offer Registration
Statement, as so amended, shall be referred to herein as, and governed by the
provisions herein applicable to, a Shelf Registration Statement. Notwithstanding
anything in this Section 3, Additional Interest shall accrue only in accordance
with the provisions of Section 6 hereof.

 

(ii) The Company and the Guarantors shall use their reasonable best efforts to
keep the Shelf Registration Statement continuously effective, supplemented and
amended as required by the Act, in order to permit the Prospectus forming part
thereof to be usable by Holders from the date the Shelf Registration Statement
is declared effective by the Commission until the earlier of: (i) such date as
all the Securities covered by the Shelf Registration Statement have been sold,
or (ii) the date on which all of the Securities held by persons that are not
Affiliates of the Company or the Guarantors may be resold without registration
pursuant to Rule 144(k) under the Act (such period being called the “Shelf
Registration Period”). The Company and the Guarantors shall be deemed not to
have used their reasonable best efforts to keep the Shelf Registration Statement
effective during the requisite period if it voluntarily takes any action that
would result in Holders of Securities covered thereby not being able to offer
and sell such Securities during that period, unless (A) such action is required
by applicable law; or (B) such action is taken by the Company and the Guarantors
in good faith and for valid business reasons (not including avoidance of the
Company’s and the Guarantors’ obligations hereunder), including the acquisition
or divestiture of assets, a merger or financing so long as the Company and the
Guarantors promptly thereafter complies with the requirements of Section 4(k)
hereof, if applicable.

 

(b) Not less than 30 days prior to the Effective Time of any Shelf Registration
Statement required under this Agreement, the Company and the Guarantors shall
mail the Notice and Questionnaire (the “Notice and Questionnaire”) substantially
in the form attached as Annex E hereto to the Holders of Transfer Restricted
Securities; no Holder shall be entitled to be named as a selling securityholder
in the Shelf Registration Statement as of the Effective Time, and no Holder
shall be entitled to use the prospectus forming a part thereof for resales of
Securities at any time, unless such Holder has returned a completed and signed
Notice and Questionnaire to the Company by the deadline for response set forth
therein; provided, however, that holders of Transfer Restricted Securities shall
have at least 28 days from the date on which the Notice and Questionnaire is
first mailed to such Holders to return a completed and signed Notice and
Questionnaire to the Company.

 

(c) After the Effective Time of any Shelf Registration Statement required to be
filed under this Agreement, Holders of Transfer Restricted Securities who did
not timely return a Notice and Questionnaire to the Company may return a Notice
and Questionnaire at any time and may request to be included in such Shelf
Registration Statement. If:

 

(i) the Company and the Guarantors can include such Holder with respect to its
Transfer Restricted Securities by means of a prospectus supplement filed
pursuant to Rule 424(b) of the Act or by means of a registration statement filed
pursuant

 

8



--------------------------------------------------------------------------------

to Rule 462(b) of the Act, then the Company and the Guarantors shall file such
Rule 424(b) supplement or Rule 462(b) registration statement with the Commission
within 10 Business Days of its receipt of the Notice and Questionnaire;

 

(ii) the Company and the Guarantors, in the opinion of its counsel, cannot
include such Holder with respect to its Transfer Restricted Securities by means
of a prospectus supplement to the prospectus contained as part of such effective
Shelf Registration Statement or by means of a related registration statement
filed pursuant to Rule 462(b) of the Act, the Company and the Guarantors shall
promptly take any action reasonably necessary to enable such a Holder to use a
registration statement for resale of Transfer Restricted Securities, including,
without limitation, any action necessary to identify such Holders or selling
securityholder in a post-effective amendment to the Shelf Registration Statement
or new Shelf Registration Statement which the Company and the Guarantors shall
promptly file and cause to be declared effective to cover the resale of the
Transfer Restricted Securities that are the subject of such request. If the
Company and the Guarantors are required to file such post-effective amendment to
the Shelf Registration Statement or a new Shelf Registration Statement for the
sole purpose of adding Holders to the Shelf Registration Statement, the Company
shall not be required to file such post-effective amendment or new Shelf
Registration Statement more frequently than once every 30 days.

 

(d) In the event of a Shelf Registration Statement, in addition to the
information required to be provided in the Notice and Questionnaire, the Company
may require Holders to furnish to the Company additional information regarding
such Holder and such Holder’s intended method of distribution of Securities as
may be required in order to comply with the Securities Act. Each Holder agrees
to notify the Company as promptly as practicable of any inaccuracy or change in
information previously furnished by such Holder to the Company or of the
occurrence of any event in either case as a result of which any prospectus
relating to the Shelf Registration Statement contains or would contain an untrue
statement of a material fact regarding such Holder or such Holder’s intended
method of disposition of such Securities or omits to state any material fact
regarding such Holder or such Holder’s intended method of disposition of such
Securities required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing, and promptly
to furnish to the Company any such required additional information so that such
prospectus shall not contain, with respect to such Holder or the disposition of
such Securities, an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing.

 

4. Additional Registration Procedures. In connection with any Shelf Registration
Statement and, to the extent applicable, any Exchange Offer Registration
Statement, the following provisions shall apply.

 

(a) The Company and each of the Guarantors shall:

 

(i) furnish to the Representative and to counsel for the Holders (if any), not
less than five Business Days prior to the filing thereof with the Commission, a

 

9



--------------------------------------------------------------------------------

copy of any Exchange Offer Registration Statement and any Shelf Registration
Statement, and each amendment thereof and each amendment or supplement, if any,
to the Prospectus included therein (including all documents incorporated by
reference therein after the initial filing) and shall use its reasonable best
efforts to reflect in each such document, when so filed with the Commission,
such comments as the Representative or such counsel for the Holders (if any)
reasonably proposes;

 

(ii) include the information in substantially the form set forth in Annex A
hereto on the facing page of the Exchange Offer Registration Statement, in Annex
B hereto in the forepart of the Exchange Offer Registration Statement in a
section setting forth details of the Exchange Offer, in Annex C hereto in the
underwriting or plan of distribution section of the Prospectus contained in the
Exchange Offer Registration Statement, and in Annex D hereto in the letter of
transmittal delivered pursuant to the Registered Exchange Offer;

 

(iii) if requested by a Purchaser, include the information required by Item 507
or 508 of Regulation S-K, as applicable, in the Prospectus contained in the
Exchange Offer Registration Statement; and

 

(iv) in the case of a Shelf Registration Statement, include the names of the
Holders that propose to sell Securities pursuant to the Shelf Registration
Statement as selling security holders.

 

(b) The Company and each of the Guarantors shall ensure that:

 

(i) any Registration Statement and any amendment thereto and any Prospectus
forming part thereof and any amendment or supplement thereto complies in all
material respects with the Act and the rules and regulations thereunder; and

 

(ii) any Registration Statement and any amendment thereto does not, when it
becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; it being understood that, with respect to the
information about Holders in any Shelf Registration Statement, the Company and
the Guarantors will be relying solely on responses provided by Holders to the
Notice and Questionnaire.

 

(c) The Company and the Guarantors shall advise the Representative, and, to the
extent the Company has been provided telephone or facsimile number and address
for notices (and their respective designated counsel, if any), the Holders of
Securities covered by any Shelf Registration Statement and any Exchanging Dealer
under any Exchange Offer Registration Statement and, if requested by you or any
such Holder or Exchanging Dealer, shall confirm such advice in writing (which
notice pursuant to clauses (ii)-(v) hereof shall be accompanied by an
instruction to suspend the use of the Prospectus until the Company and the
Guarantors shall have remedied the basis for such suspension):

 

(i) when a Registration Statement and any amendment thereto has been filed with
the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;

 

10



--------------------------------------------------------------------------------

(ii) of any request by the Commission for any amendment or supplement to the
Registration Statement or the Prospectus or for additional information;

 

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose;

 

(iv) of the receipt by the Company or the Guarantors of any notification with
respect to the suspension of the qualification of the securities included
therein for sale in any jurisdiction or the initiation of any proceeding for
such purpose; and

 

(v) of the happening of any event that requires any change in the Registration
Statement or the Prospectus so that, as of such date, the statements therein are
not misleading and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of the
Prospectus, in the light of the circumstances under which they were made) not
misleading.

 

Each Holder of Securities agrees by acquisition of such Securities that, upon
actual receipt of any notice from the Company or the Guarantors of the happening
of any event of the kind described in Section 4(c)(ii), (iii), (iv), and (v)
hereof, such Holder will forthwith discontinue any and all dispositions of such
Securities by means of the Registration Statement or Prospectus until such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 4(b), or until it is advised in writing (the “Advice”)
by the Company or the Guarantors that the use of the applicable Prospectus may
be resumed, and has received copies of any amendments or supplements thereto
provided, however, that this paragraph shall not prohibit any Holder from
engaging in dispositions of the Securities through means other than pursuant to
the Registration Statement or Prospectus, as long as such dispositions comply
with applicable laws.

 

(d) The Company and the Guarantors shall use their reasonable best efforts to
obtain the withdrawal of any order suspending the effectiveness of any
Registration Statement or the qualification of the securities therein for sale
in any jurisdiction at the earliest possible time.

 

(e) The Company and the Guarantors shall furnish, upon written request, to each
Holder of Securities covered by any Shelf Registration Statement, without
charge, at least one copy of such Shelf Registration Statement and any
post-effective amendment thereto, including all material incorporated therein by
reference and, if requested, all exhibits thereto (including exhibits
incorporated by reference therein).

 

(f) The Company and the Guarantors shall, during the Shelf Registration Period,
deliver to each Holder of Securities covered by any Shelf Registration Statement
and its

 

11



--------------------------------------------------------------------------------

respective counsel, without charge, as many copies of the Prospectus (including
each preliminary Prospectus) included in such Shelf Registration Statement and
any amendment or supplement thereto as such Holder may reasonably request. The
Company and the Guarantors consent to the use of the Prospectus or any amendment
or supplement thereto by each of the selling Holders of securities in connection
with the offering and sale of the securities covered by the Prospectus, or any
amendment or supplement thereto, included in the Shelf Registration Statement.

 

(g) The Company and the Guarantors shall furnish to each Exchanging Dealer which
so requests, without charge, at least one copy of the Exchange Offer
Registration Statement and any post-effective amendment thereto, including all
material incorporated by reference therein, and, if the Exchanging Dealer so
requests in writing, all exhibits thereto (including exhibits incorporated by
reference therein).

 

(h) The Company and the Guarantors shall promptly deliver to each Purchaser,
each Exchanging Dealer and each other Person required to deliver a Prospectus
during the Exchange Offer Registration Period, without charge, as many copies of
the Prospectus included in such Exchange Offer Registration Statement and any
amendment or supplement thereto as any such Person may reasonably request. The
Company and the Guarantors consent to the use of the Prospectus or any amendment
or supplement thereto by any Purchaser, any Exchanging Dealer and any such other
Person that may be required to deliver a Prospectus following the Registered
Exchange Offer in connection with the offering and sale of the New Securities
covered by the Prospectus, or any amendment or supplement thereto, included in
the Exchange Offer Registration Statement.

 

(i) Prior to the Registered Exchange Offer or any other offering of Securities
pursuant to any Registration Statement, the Company shall arrange, if necessary,
for the qualification of the Securities or the New Securities for sale under the
laws of such jurisdictions as any Holder shall reasonably request and will
maintain such qualification in effect so long as required; provided that in no
event shall the Company or any of the Guarantors be obligated to qualify to do
business in any jurisdiction where it is not then so qualified or to take any
action that would subject it to service of process in suits, other than those
arising out of the Initial Placement, the Registered Exchange Offer or any
offering pursuant to a Shelf Registration Statement, in any such jurisdiction
where it is not then so subject or otherwise subject itself to taxation in any
such jurisdiction.

 

(j) The Company and the Guarantors shall cooperate with the Holders of
Securities to facilitate the timely preparation and delivery of certificates
representing New Securities or Securities to be issued or sold pursuant to any
Registration Statement free of any restrictive legends and in such denominations
and registered in such names as Holders may request.

 

(k) Upon the occurrence of any event contemplated by subsections (c)(ii) through
(v) above, the Company and the Guarantors shall promptly prepare a
post-effective amendment to the applicable Registration Statement or an
amendment or supplement to the related Prospectus or file any other required
document so that, as thereafter delivered to Purchasers of the securities
included therein, the Prospectus will not include an untrue statement

 

12



--------------------------------------------------------------------------------

of a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company and the Guarantors may
delay preparing, filing and distributing any such supplements or amendments (and
continue the suspension of the use of the prospectus) if the Company and the
Guarantors determine in good faith that such supplement or amendment would, in
the reasonable judgment of the Company and the Guarantors, (i) interfere with or
affect the negotiation or completion of a transaction that is being contemplated
by the Company and the Guarantors (whether or not a final decision has been made
to undertake such transaction) or (ii) involve initial or continuing disclosure
obligations that are not in the best interests of the Company’s or the
Guarantors’ shareholders at such time; provided, further, that neither such
delay nor such suspension with respect to all matters in clause (i) or (ii)
shall extend for a period of more than 30 days in any three-month period or more
than 90 days for all such periods in any twelve-month period and shall not
affect the Company’s and the Guarantors’ obligations to pay Additional Interest
as contemplated by Section 6 hereof.

 

(l) In such circumstances, the period of effectiveness of the Exchange Offer
Registration Statement provided for in Section 2 and the Shelf Registration
Statement provided for in Section 3(b) shall each be extended by the number of
days from and including the date of the giving of a notice of suspension
pursuant to Section 4(c) to and including the date when the Purchasers, the
Holders of the Securities and any known Exchanging Dealer shall have received
such amended or supplemented Prospectus pursuant to this Section.

 

(m) Not later than the effective date of any Registration Statement, the Company
and the Guarantors shall provide CUSIP numbers for the Securities or the New
Securities, as the case may be, registered under such Registration Statement and
provide the Trustee with printed certificates for such Securities or New
Securities, in a form eligible for deposit with The Depository Trust Company.

 

(n) The Company and the Guarantors shall comply with all applicable rules and
regulations of the Commission and shall make generally available to its security
holders no later than 45 days after the end of any 12-month period (or 90 days
after the end of any 12-month period if such period is a fiscal year), an
earnings statement satisfying the provisions of Section 11(a) of the Act and
Rule 158 thereunder (or any similar rule under the Act) for a period of at least
12 months beginning on the first day of the first fiscal quarter after the
effective date of the applicable Registration Statement.

 

(o) The Company and the Guarantors shall cause the Indenture to be qualified
under the Trust Indenture Act in a timely manner;

 

(p) The Company and the Guarantors may require each Holder of securities to be
sold pursuant to any Shelf Registration Statement to furnish to the Company and
the Guarantors such information regarding the Holder and the distribution of
such securities as the Company and the Guarantors may from time to time
reasonably require for inclusion in such Registration Statement. The Company and
the Guarantors may exclude from such Shelf Registration Statement the Securities
of any Holder that fails to furnish such information within a reasonable time
after receiving such request.

 

13



--------------------------------------------------------------------------------

(q) In the case of any Shelf Registration Statement, the Company and the
Guarantors shall enter into such agreement and take all other appropriate
actions (including if requested an underwriting agreement in customary form) in
order to expedite or facilitate the registration or the disposition of the
Securities, and in connection therewith, if an underwriting agreement is entered
into, cause the same to contain indemnification provisions and procedures no
less favorable than those set forth in Section 7 (or such other provisions and
procedures acceptable to the Majority Holders and the Managing Underwriters, if
any, with respect to all parties to be indemnified pursuant to Section 7).

 

(r) In the case of any Shelf Registration Statement, the Company and the
Guarantors shall:

 

(i) make reasonably available for inspection by the representatives or agents of
the Holders of Securities designated by the Majority Holders to be registered
thereunder, any underwriter participating in any disposition pursuant to such
Registration Statement, and any attorney, accountant or other agent retained by
the Holders or any such underwriter all relevant and reasonably requested
financial and other records, pertinent corporate documents and properties of the
Company and its subsidiaries;

 

(ii) cause the Company’s and the Guarantors’ officers, directors and employees
to supply all relevant information reasonably requested by the representatives
or agents of the Holders of Securities designated by the Majority Holders or any
such underwriter, attorney, accountant or agent in connection with any such
Registration Statement as is customary for similar due diligence examinations;
provided, however, that any information that is designated in writing by the
Company or the Guarantors, in good faith, as confidential at the time of
delivery of such information shall be kept confidential by such representatives
or agents or any such underwriter, attorney, accountant or agent, unless such
disclosure is made in connection with a court proceeding or required by law, or
such information becomes available to the public generally or through a third
party without an accompanying obligation of confidentiality;

 

(iii) make such representations and warranties to the Holders of Securities
registered thereunder and the underwriters, if any, in form, substance and scope
as are customarily made by issuers to underwriters in primary underwritten
offerings and covering matters including, but not limited to, those set forth in
the Purchase Agreement;

 

(iv) obtain opinions of counsel to the Company and the Guarantors and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the Managing Underwriters, if any) addressed to each
selling Holder and the underwriters, if any, covering such matters as are
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such Holders and underwriters;

 

(v) obtain “cold comfort” letters and updates thereof from the independent
certified public accountants of the Company (and, if necessary, any other

 

14



--------------------------------------------------------------------------------

independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to each selling Holder of Securities registered thereunder
and the underwriters, if any, who have provided such accountants with a
representation letter if required to do so under Statement on Auditing Standards
No. 72 in customary form and covering matters of the type customarily covered in
“cold comfort” letters in connection with primary underwritten offerings;

 

(vi) deliver such documents and certificates as may be reasonably requested by
the Majority Holders and the Managing Underwriters, if any, including those to
evidence compliance with Section 4(k) and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company and the Guarantors; and

 

(vii) after the Effective Time of the Shelf Registration Statement, upon the
request of any Holder, promptly send a Notice and Questionnaire to such Holder;
provided that neither the Company nor the Guarantors shall be required to take
any action to name such Holder as a selling securityholder in the Shelf
Registration Statement or to enable such holder to use the prospectus forming a
part thereof for resales of Securities except in accordance with Section 3(c)
hereof.

 

The actions set forth in clauses (iii), (iv), (v) and (vi) of this Section shall
be performed at (A) the effectiveness of such Registration Statement and each
post-effective amendment thereto; and (B) each closing under any underwriting or
similar agreement as and to the extent required thereunder.

 

(s) In the case of any Exchange Offer Registration Statement, the Company and
the Guarantors shall:

 

(i) make reasonably available for inspection by each Purchaser, and any
attorney, accountant or other agent retained by such Purchaser, all relevant
financial and other records, pertinent corporate documents and properties of the
Company, the Guarantors and their respective subsidiaries;

 

(ii) cause the Company’s and the Guarantors’ officers, directors and employees
to supply all relevant information reasonably requested by such Purchaser or any
such attorney, accountant or agent in connection with any such Registration
Statement as is customary for similar due diligence examinations; provided,
however, that any information that is designated in writing by the Company or
the Guarantors, in good faith, as confidential at the time of delivery of such
information shall be kept confidential by such Purchaser or any such attorney,
accountant or agent, unless such disclosure is made in connection with a court
proceeding or required by law, or such information becomes available to the
public generally or through a third party without an accompanying obligation of
confidentiality;

 

15



--------------------------------------------------------------------------------

(iii) make such representations and warranties to such Purchaser, in form,
substance and scope as are customarily made by issuers to underwriters in
primary underwritten offerings and covering matters including, but not limited
to, those set forth in the Purchase Agreement;

 

(iv) obtain opinions of counsel to the Company and the Guarantors and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to such Purchaser and its counsel, addressed to such
Purchaser, covering such matters as are customarily covered in opinions
requested in underwritten offerings and such other matters as may be reasonably
requested by such Purchaser or its counsel;

 

(v) obtain “cold comfort” letters and updates thereof from the independent
certified public accountants of the Company and the Guarantors (and, if
necessary, any other independent certified public accountants of any subsidiary
of the Company or the Guarantors or of any business acquired by the Company for
which financial statements and financial data are, or are required to be,
included in the Registration Statement), addressed to such Purchaser, in
customary form and covering matters of the type customarily covered in “cold
comfort” letters in connection with primary underwritten offerings as permitted
by Statement on Auditing Standards No. 72, or if requested by such Purchaser or
its counsel in lieu of a “cold comfort” letter, an agreed-upon procedures letter
under Statement on Auditing Standards No. 35, covering matters requested by such
Purchaser or its counsel; and

 

(vi) deliver such documents and certificates as may be reasonably requested by
such Purchaser or its counsel, including those to evidence compliance with
Section 4(k) and with conditions customarily contained in underwriting
agreements.

 

The foregoing actions set forth in clauses (iii), (iv), (v) and (vi) of this
Section shall be performed at the close of the Registered Exchange Offer and the
effective date of any post-effective amendment to the Exchange Offer
Registration Statement.

 

(t) If a Registered Exchange Offer is to be consummated, upon delivery of the
Securities by Holders to the Company (or to such other Person as directed by the
Company) in exchange for the New Securities, the Company shall mark, or caused
to be marked, on the Securities so exchanged that such Securities are being
canceled in exchange for the New Securities. In no event shall the Securities be
marked as paid or otherwise satisfied.

 

(u) The Company and the Guarantors will use their reasonable best efforts (i) if
the Securities have been rated prior to the initial sale of such Securities, to
confirm such ratings will apply to the Securities or the New Securities, as the
case may be, covered by a Registration Statement; or (ii) if the Securities were
not previously rated, to cause the Securities covered by a Registration
Statement to be rated with at least one nationally recognized statistical rating
agency, if so requested by Majority Holders with respect to the related
Registration Statement or by any Managing Underwriters.

 

16



--------------------------------------------------------------------------------

(v) In the event that any Broker-Dealer shall underwrite any Securities or
participate as a member of an underwriting syndicate or selling group or “assist
in the distribution” (within the meaning of the Rules of Fair Practice and the
By-Laws of the NASD, Inc.) thereof, whether as a Holder of such Securities or as
an underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, assist such Broker-Dealer in complying with the
requirements of such Rules and By-Laws, including, without limitation, by:

 

(i) if such Rules or By-Laws shall so require, engaging a “qualified independent
underwriter” (as defined in such Rules) to participate in the preparation of the
Registration Statement, to exercise usual standards of due diligence with
respect thereto and, if any portion of the offering contemplated by such
Registration Statement is an underwritten offering or is made through a
placement or sales agent, to recommend the yield of such Securities;

 

(ii) indemnifying any such qualified independent underwriter to the extent of
the indemnification of underwriters provided in Section 7 hereof; and

 

(iii) providing such information to such Broker-Dealer as may be required in
order for such Broker-Dealer to comply with the requirements of such Rules.

 

(w) Prior to any public offering of the Securities or New Securities, pursuant
to any Registration Statement, the Company and the Guarantors shall register or
qualify or cooperate with the Holders of the Securities included therein and
their respective counsel in connection with the registration or qualification of
the Securities for offer and sale under the securities or “blue sky” laws of
such states of the United States as any Holder of the Securities reasonably
requests in writing and do any and all other acts or things necessary or
advisable to enable the offer and sale in such jurisdictions of the Securities
covered by such Registration Statement; provided, however, that the Company and
the Guarantors shall not be required to (i) qualify generally to do business in
any jurisdiction where it is not then so qualified or (ii) take any action which
would subject it to general service of process or to taxation in any
jurisdiction where it is not then so subject.

 

(x) The Company and the Guarantors shall use their reasonable best efforts to
take all other steps necessary to effect the registration of the Securities or
the New Securities, as the case may be, covered by a Registration Statement.

 

5. Registration Expenses. The Company and the Guarantors shall bear all expenses
incurred in connection with the performance of its obligations under Sections 2,
3 and 4 hereof and, in the event of any Shelf Registration Statement, will
reimburse the Holders for the reasonable fees and disbursements of one firm or
counsel designated by the Majority Holders to act as counsel for the Holders in
connection therewith, and, in the case of any Exchange Offer Registration
Statement, will reimburse the Purchasers for the reasonable fees and
disbursements of one firm or counsel acting in connection therewith.
Notwithstanding the foregoing, the Holders shall pay all agency fees and
commissions and underwriting discounts and commissions and the fees and
disbursements of any counsel or other advisors or experts retained by such
Holders (severally or jointly), other than the counsel specifically referred to
above.

 

17



--------------------------------------------------------------------------------

6. Additional Interest Under Certain Circumstances. The Company, the Guarantors,
the Purchasers and each Holder of Transfer Restricted Securities agree by
acquisition of such Securities that the Holders of Transfer Restricted
Securities will suffer damages if a Registration Default (as defined below)
occurs and that it would not be feasible to ascertain the extent of such damages
with precision. Accordingly, the Company, the Guarantors, the Purchasers and
each Holder of Transfer Restricted Securities agree that the following
additional interest provisions shall constitute liquidated damages in the event
of a “Registration Default” (as defined below) and shall constitute the sole
remedy of the Purchasers and each Holder of Transfer Restricted Securities for
any Registration Defaults.

 

(a) In accordance with the terms of the Securities, additional interest
(“Additional Interest”) with respect to the Securities and New Securities shall
be assessed as follows if any of the following events occur (each such event in
clauses (i) through (iv) below being herein called a “Registration Default”):

 

(i) on or prior to the 90th day following the Issue Date neither the Exchange
Offer Registration Statement nor the Shelf Registration Statement has been filed
with the Commission;

 

(ii) on or prior to the 180th day following the Issue Date ( the “Effectiveness
Target Date”), neither the Exchange Offer Registration Statement nor the Shelf
Registration Statement has been declared effective;

 

(iii) on or prior to 30 Business Days following the Effectiveness Target Date,
the Registered Exchange Offer has not been consummated; or

 

(iv) any Registration Statement required by this Agreement has been declared
effective by the Commission but (A) such Registration Statement thereafter
ceases to be effective or (B) such Registration Statement or the related
prospectus ceases to be usable in connection with resales of Transfer Restricted
Securities during the periods specified herein.

 

Each of the foregoing shall constitute a Registration Default whatever the
reason for any such event and whether it is voluntary or involuntary or is
beyond the control of the Company or the Guarantors or pursuant to operation of
law or as a result of any action or inaction by the Commission; provided,
however, that the Company and the Guarantors shall in no event be required to
pay Additional Interest for more than one Registration Default at any given
time.

 

Additional Interest shall be assessed on the Securities or New Securities, from
and including the date on which any such Registration Default shall occur to but
excluding the date on which all such Registration Defaults shall have been
cured, at a rate of $.05 per week per $1,000 of principal amount of notes held
(the “Additional Interest Amount”) for the first 90-day period immediately
following the occurrence of such Registration Default. The Additional Interest
Amount will increase by an additional $.05 per week per $1,000 of principal
amount of notes with respect to each subsequent 90-day period until all
Registration Defaults have been

 

18



--------------------------------------------------------------------------------

cured, up to a maximum amount of Additional Interest for all Registration
Defaults of $.25 per week per $1,000 of principal amount of notes.

 

(b) Any amounts of Additional Interest due pursuant to Section 6(a) shall be
paid to the Holders entitled thereto on June 1 and December 1 of any given year
as more fully set forth in the Indenture and the Notes.

 

7. Indemnification and Contribution. (a) The Company and the Guarantors, jointly
and severally, agree to indemnify and hold harmless each Holder of Securities or
New Securities, as the case may be, covered by any Registration Statement
(including each Purchaser and, with respect to any Prospectus delivery as
contemplated in Section 4(h) hereof, each Exchanging Dealer), the directors,
officers, employees and agents of each such Holder, Purchaser or Exchanging
Dealer and each Person who controls any such Holder, Purchaser or Exchanging
Dealer within the meaning of either the Act or the Exchange Act against any and
all losses, claims, damages or liabilities, joint or several, to which they or
any of them may become subject under the Act, the Exchange Act or other Federal
or state statutory law or regulation, at common law or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement as originally filed
or in any amendment thereof, or in any preliminary Prospectus or the Prospectus,
or in any amendment thereof or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and agrees to reimburse each such indemnified party, as incurred, for any legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such loss, claim, damage, liability or action; provided,
however, that neither the Company nor the Guarantors will be liable in any case
to the extent that any such loss, claim, damage or liability arises out of or is
based upon any such untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information furnished to the Company by or on behalf of the party claiming
indemnification specifically for inclusion therein and provided, further, that
the Company and the Guarantors shall not be liable for any loss, claim, damage
or expense (1) arising from any offer or sale of Securities or New Securities,
as the case may be, covered by any Registration Statement, during a 30-day or 90
day period referenced in Section 5(k) hereof, of which the Holder has received
written notice, or (2) if the Holder fails to deliver, within the time required
by the Securities Act, a Prospectus that is amended or supplemented, and such
Prospectus, as amended or supplemented, would have corrected the untrue
statement or omission or alleged untrue statement or omission of a material fact
contained in the Prospectus delivered by the Holder, so long as the Prospectus,
as amended or supplemented, has been delivered to such Holder prior to such
time. This indemnity agreement will be in addition to any liability which the
Company and the Guarantors may otherwise have.

 

The Company also agrees to indemnify or contribute as provided in Section 7(d)
to Losses of any underwriter of Securities or New Securities, as the case may
be, registered under a Shelf Registration Statement, their directors, officers,
employees or agents and each Person who controls such underwriter on
substantially the same basis as that of the indemnification of the Purchasers
and the selling Holders provided in this Section 7(a) and shall,

 

19



--------------------------------------------------------------------------------

if requested by any Holder, enter into an underwriting agreement reflecting such
agreement, as provided in Section 4(p) hereof.

 

(b) Each Holder of securities covered by a Registration Statement (including
each Purchaser and, with respect to any Prospectus delivery as contemplated in
Section 4(h) hereof, each Exchanging Dealer) severally, but not jointly, agrees
to indemnify and hold harmless the Company and the Guarantors, each of their
respective directors, each of their respective officers who signs such
Registration Statement and each Person who controls the Company or the
Guarantors within the meaning of either the Act or the Exchange Act, to the same
extent as the foregoing indemnity from the Company and the Guarantors to each
such Holder, but only with reference to written information relating to such
Holder furnished to the Company by or on behalf of such Holder specifically for
inclusion in the documents referred to in the foregoing indemnity. This
indemnity agreement will be in addition to any liability which any such Holder
may otherwise have.

 

(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and is prejudiced thereby; and (ii) will not, in
any event, relieve the indemnifying party from any obligations to any
indemnified party other than the indemnification obligation provided in
paragraph (a) or (b) above. The indemnifying party shall be entitled to appoint
counsel of the indemnifying party’s choice at the indemnifying party’s expense
to represent the indemnified party in any action for which indemnification is
sought (in which case the indemnifying party shall not thereafter be responsible
for the fees and expenses of any separate counsel retained by the indemnified
party or parties except as set forth below); provided, however, that such
counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes (i) an unconditional release of each indemnified party from all

 

20



--------------------------------------------------------------------------------

liability arising out of such claim, action, suit or proceeding and (ii) does
not include a statement as to or an admission of fault or failure to act by or
on behalf of any indemnified party. No indemnifying party shall be liable under
subsections (a), (b) or (c) of this Section for any settlement of any claim or
action effected without its consent, which consent will not be unreasonably
withheld; provided, however, that such indemnifying party has notified in
writing the indemnified party of its refusal to accept such settlement within 30
days of its receipt of a notice from the indemnified party outlining the terms
of such settlement.

 

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section is unavailable to or insufficient to hold harmless an indemnified party
for any reason, then each applicable indemnifying party shall have a joint and
several obligation to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending same) (collectively “Losses”) to which such
indemnified party may be subject in such proportion as is appropriate to reflect
the relative benefits received by such indemnifying party, on the one hand, and
such indemnified party, on the other hand, from the Initial Placement and the
Registration Statement which resulted in such Losses; provided, however, that in
no case shall any Purchaser of any Security or New Security be responsible, in
the aggregate, for any amount in excess of the purchase discount or commission
applicable to such Security, or in the case of a New Security, applicable to the
Security that was exchangeable into such New Security, as set forth in the Final
Memorandum, nor shall any underwriter be responsible for any amount in excess of
the underwriting discount or commission applicable to the securities purchased
by such underwriter under the Registration Statement which resulted in such
Losses, nor shall any subsequent Holder of any Security or New Security be
responsible, in the aggregate, for any amount in excess of the net proceeds
received by such Holder from the resale of such securities under the
Registration Statement which resulted in such Losses. If the allocation provided
by the immediately preceding sentence is unavailable for any reason, the
indemnifying party and the indemnified party shall contribute in such proportion
as is appropriate to reflect not only such relative benefits but also the
relative fault of such indemnifying party, on the one hand, and such indemnified
party, on the other hand, in connection with the statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations.
Benefits received by the Company and the Guarantors shall be deemed to be equal
to the sum of (x) the total net proceeds from the Initial Placement (before
deducting expenses) as set forth in the Final Memorandum and (y) the total
amount of additional interest which the Company and the Guarantors were not
required to pay as a result of registering the securities covered by the
Registration Statement which resulted in such Losses. Benefits received by the
Purchasers shall be deemed to be equal to the total purchase discounts and
commissions as set forth in the Final Memorandum, and benefits received by any
other Holders shall be deemed to be equal to the value of receiving Securities
or New Securities, as applicable, registered under the Act. Benefits received by
any underwriter shall be deemed to be equal to the total underwriting discounts
and commissions, as set forth on the cover page of the Prospectus forming a part
of the Registration Statement which resulted in such Losses. Relative fault
shall be determined by reference to, among other things, whether any alleged
untrue statement or omission relates to information provided by the indemnifying
party, on the one hand, or by the indemnified party, on the other hand, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The parties
agree that it would not be just and equitable if contribution were

 

21



--------------------------------------------------------------------------------

determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or any other method of allocation which does not take
account of the equitable considerations referred to above. Notwithstanding the
provisions of this paragraph (d), no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section, each Person who controls a
Holder within the meaning of either the Act or the Exchange Act and each
director, officer, employee and agent of such Holder shall have the same rights
to contribution as such Holder, and each Person who controls the Company or the
Guarantors within the meaning of either the Act or the Exchange Act, each
officer of the Company and the Guarantors who shall have signed the Registration
Statement and each director of the Company and the Guarantors shall have the
same rights to contribution as the Company and the Guarantors, subject in each
case to the applicable terms and conditions of this paragraph (d).

 

(e) The provisions of this Section will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or the Guarantors or any of the officers, directors or controlling
Persons referred to in this Section hereof, and will survive the sale by a
Holder of securities covered by a Registration Statement.

 

8. Underwritten Registrations. In connection with any Shelf Registration
Statement required under this Agreement, the Company and the Guarantors may
enter into one or more underwriting agreements, engagement letters, agency
agreements, “best efforts” underwriting agreements or similar agreements, as
appropriate, including customary provisions relating to indemnification and
contribution, and take such other actions in connection therewith as the
Majority Holders shall request in order to expedite or facilitate the
disposition of such Securities.

 

(a) If any of the Securities or New Securities, as the case may be, covered by
any Shelf Registration Statement are to be sold in an underwritten offering, the
Managing Underwriters shall be selected by the Majority Holders provided that
such Managing Underwriters shall be reasonably satisfactory to the Company and
the Guarantors.

 

(b) No Person may participate in any underwritten offering pursuant to any Shelf
Registration Statement, unless such Person (i) agrees to sell such Person’s
Securities or New Securities, as the case may be, on the basis reasonably
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements; and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

 

9. No Inconsistent Agreements. Neither the Company nor the Guarantors have, as
of the date hereof, entered into, nor shall they, on or after the date hereof,
enter into, any agreement with respect to its securities that is inconsistent
with the rights granted to the Holders herein or otherwise conflicts with the
provisions hereof.

 

22



--------------------------------------------------------------------------------

10. Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, qualified, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the Company has obtained the written consent of the
Majority Holders (or, after the consummation of any Registered Exchange Offer in
accordance with Section 2 hereof, of New Securities); provided that, with
respect to any matter that directly or indirectly affects the rights of any
Purchaser hereunder, the Company shall obtain the written consent of each such
Purchaser against which such amendment, qualification, supplement, waiver or
consent is to be effective. Notwithstanding the foregoing (except the foregoing
proviso), a waiver or consent to departure from the provisions hereof with
respect to a matter that relates exclusively to the rights of Holders whose
Securities or New Securities, as the case may be, are being sold pursuant to a
Registration Statement and that does not directly or indirectly affect the
rights of other Holders may be given by the Majority Holders, determined on the
basis of Securities or New Securities, as the case may be, being sold rather
than registered under such Registration Statement.

 

11. Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier or air courier guaranteeing overnight delivery:

 

(a) if to a Holder, at the most current address given by such holder to the
Company in accordance with the provisions of this Section, which address
initially is, with respect to each Holder, the address of such Holder maintained
by the Registrar under the Indenture, with copies in like manner to the
Representative.

 

(b) if to the Representative, initially at the address set forth in the Purchase
Agreement; and

 

(c) if to the Company or the Guarantors, initially at the address set forth in
the Purchase Agreement with a copy to Company counsel at the following address:

 

Palmer & Dodge LLP

11 Huntington Avenue

Boston, MA 02199

Attn: Matthew J. Gardella

Tel: (617) 239-0100

Facsimile: (617) 227-4420; and

 

King & Spalding LLP

1185 Avenue of the Americas

New York, NY 10036

Attn: Alex Simpson

Tel: (212) 556-2190

Facsimile: (212) 556-2222

 

All such notices and communications shall be deemed to have been duly given when
received.

 

23



--------------------------------------------------------------------------------

The Purchasers, Company and the Guarantors by notice to the other parties may
designate additional or different addresses for subsequent notices or
communications.

 

12. Successors. This Agreement shall inure to the benefit of and be binding upon
the successors and assigns of each of the parties, including, without the need
for an express assignment or any consent by the Company or the Guarantors
thereto, subsequent Holders of Securities and the New Securities. The Company
and the Guarantors hereby agree to extend the benefits of this Agreement to any
Holder of Securities and the New Securities, and any such Holder may
specifically enforce the provisions of this Agreement as if an original party
hereto.

 

13. Counterparts. This agreement may be in signed counterparts, each of which
shall an original and all of which together shall constitute one and the same
agreement.

 

14. Headings. The headings used herein are for convenience only and shall not
affect the construction hereof.

 

15. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York.

 

16. Severability. In the event that any one of more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

 

17. Securities Held by the Company, Etc. Whenever the consent or approval of
Holders of a specified percentage of the principal amount of Securities or New
Securities is required hereunder, Securities or New Securities, as applicable,
held by the Company, the Guarantors or their respective Affiliates (other than
subsequent Holders of Securities or New Securities if such subsequent Holders
are deemed to be Affiliates solely by reason of their holdings of such
Securities or New Securities) shall not be counted in determining whether such
consent or approval was given by the Holders of such required percentage.

 

24



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Company, the Guarantors and the several Purchasers.

 

Very truly yours,

 

AMERICAN TOWERS, INC.

By:  

/s/ Bradley E. Singer

   

--------------------------------------------------------------------------------

   

Name: Bradley E. Singer

Title:   Chief Financial Officer and Treasurer

 

25



--------------------------------------------------------------------------------

Each of the Guarantors agrees to be bound by the terms and conditions of this
Registration Rights Agreement.

 

AMERICAN TOWER CORPORATION

ATC GP, INC.

AMERICAN TOWER DELAWARE CORPORATION

AMERICAN TOWER MANAGEMENT, INC.

ATC LP INC.

ATC INTERNATIONAL HOLDING CORP.

NEW LOMA COMMUNICATIONS, INC.

KLINE IRON & STEEL CO., INC.

CAROLINA TOWERS, INC.

ATC TOWER SERVICES, INC.

UNISITE, INC.

ATC SOUTH AMERICA HOLDING CORP.

AMERICAN TOWER INTERNATIONAL, INC.

By:  

/s/ Justin D. Benincasa

   

--------------------------------------------------------------------------------

   

Name: Justin D. Benincasa

Title:   Executive Vice President

 

 

AMERICAN TOWER LLC By:   AMERICAN TOWER CORPORATION, its sole member and manager

 

By:  

/s/ Justin D. Benincasa

   

--------------------------------------------------------------------------------

   

Name: Justin D. Benincasa

Title:   Executive Vice President

 

 

TOWERS OF AMERICA, L.L.L.P.

ATS/PCS, LLC

By:   AMERICAN TOWER, L.P., its general partner and its sole member and manager
(as applicable) By:   ATC GP, INC., its general partner

 

By:  

/s/ Justin D. Benincasa

   

--------------------------------------------------------------------------------

   

Name: Justin D. Benincasa

Title:   Executive Vice President

 

26



--------------------------------------------------------------------------------

 

AMERICAN TOWER PA LLC

TELECOM TOWERS, L.L.C.

ATC SOUTH LLC

By:   AMERICAN TOWERS, INC., its sole member and manager

 

By:  

/s/ Justin D. Benincasa

   

--------------------------------------------------------------------------------

   

Name: Justin D. Benincasa

Title:   Executive Vice President

 

 

ATC MIDWEST, LLC By:   AMERICAN TOWER MANAGEMENT, INC., its sole member and
manager

 

By:  

/s/ Justin D. Benincasa

   

--------------------------------------------------------------------------------

   

Name: Justin D. Benincasa

Title:   Executive Vice President

 

 

MHB TOWER RENTALS OF AMERICA, LLC By:   ATC SOUTH LLC., its sole member By:  
AMERICAN TOWERS, INC., its sole member and manager

 

By:  

/s/ Justin D. Benincasa

   

--------------------------------------------------------------------------------

   

Name: Justin D. Benincasa

Title:   Executive Vice President

 

27



--------------------------------------------------------------------------------

AMERICAN TOWER, L.P. By:  

ATC GP, INC., its general partner

By:  

/s/ Justin D. Benincasa

   

--------------------------------------------------------------------------------

   

Name: Justin D. Benincasa

Title:   Executive Vice President

 

 

SHREVEPORT TOWER COMPANY By:  

TELECOM TOWERS, LLC, and

   

ATC SOUTH, LLC, its general partners

By:   AMERICAN TOWERS, INC., their sole member and manager By:   /s/ Justin D.
Benincasa    

--------------------------------------------------------------------------------

   

Name: Justin D. Benincasa

Title:   Executive Vice President

 

28



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

CREDIT SUISSE FIRST BOSTON LLC

as Representative of the several Purchasers

By:  

CREDIT SUISSE FIRST BOSTON LLC

By:  

/s/ Kristin M. Allen

   

--------------------------------------------------------------------------------

   

Name: Kristin Allen

Title:   Managing Director

 

For itself and the other several Purchasers named in Schedule A to the Purchase
Agreement.

 

29



--------------------------------------------------------------------------------

ANNEX A

 

Each Broker-Dealer that receives New Securities for its own account pursuant to
the Exchange Offer must acknowledge that it will deliver a prospectus in
connection with any resale of such New Securities. The Letter of Transmittal
states that by so acknowledging and by delivering a prospectus, a Broker-Dealer
will not be deemed to admit that it is an “underwriter” within the meaning of
the Act. This Prospectus, as it may be amended or supplemented from time to
time, may be used by a Broker-Dealer in connection with resales of New
Securities received in exchange for Securities where such Securities were
acquired by such Broker-Dealer as a result of market-making activities or other
trading activities. The Company has agreed that, starting on the Expiration Date
(as defined herein) and ending on the close of business 180 days after the
Expiration Date, it will make this Prospectus available to any Broker-Dealer for
use in connection with any such resale. See “Plan of Distribution”.

 

30



--------------------------------------------------------------------------------

ANNEX B

 

Each Broker-Dealer that receives New Securities for its own account in exchange
for Securities, where such Securities were acquired by such Broker-Dealer as a
result of market-making activities or other trading activities, must acknowledge
that it will deliver a prospectus in connection with any resale of such New
Securities. See “Plan of Distribution”.

 

31



--------------------------------------------------------------------------------

ANNEX C

 

PLAN OF DISTRIBUTION

 

Each Broker-Dealer that receives New Securities for its own account pursuant to
the Exchange Offer must acknowledge that it will deliver a prospectus in
connection with any resale of such New Securities. This Prospectus, as it may be
amended or supplemented from time to time, may be used by a Broker-Dealer in
connection with resales of New Securities received in exchange for Securities
where such Securities were acquired as a result of market-making activities or
other trading activities. The Company has agreed that, starting on the
Expiration Date and ending on the close of business 180 days after the
Expiration Date, it will make this Prospectus, as amended or supplemented,
available to any Broker-Dealer for use in connection with any such resale. In
addition, until the date that is 180 days from Issue Date, all dealers effecting
transactions in the New Securities may be required to deliver a prospectus.

 

The Company will not receive any proceeds from any sale of New Securities by
brokers-dealers. New Securities received by Broker-Dealers for their own account
pursuant to the Exchange Offer may be sold from time to time in one or more
transactions in the over-the-counter market, in negotiated transactions, through
the writing of options on the New Securities or a combination of such methods of
resale, at market prices prevailing at the time of resale, at prices related to
such prevailing market prices or negotiated prices. Any such resale may be made
directly to purchasers or to or through brokers or dealers who may receive
compensation in the form of commissions or concessions from any such
Broker-Dealer and/or the purchasers of any such New Securities. Any
Broker-Dealer that resells New Securities that were received by it for its own
account pursuant to the Exchange Offer and any broker or dealer that
participates in a distribution of such New Securities may be deemed to be an
“underwriter” within the meaning of the Act and any profit of any such resale of
New Securities and any commissions or concessions received by any such Persons
may be deemed to be underwriting compensation under the Act. The Letter of
Transmittal states that by acknowledging that it will deliver and by delivering
a prospectus, a Broker-Dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Act.

 

For a period of 180 days after the Expiration Date, the Company will promptly
send additional copies of this Prospectus and any amendment or supplement to
this Prospectus to any Broker-Dealer that requests such documents in the Letter
of Transmittal. The Company has agreed to pay all expenses incident to the
Exchange Offer (including the expenses of one counsel for the holder of the
Securities) other than commissions or concessions of any brokers or dealers and
will indemnify the holders of the Securities (including any Broker-Dealers)
against certain liabilities, including liabilities under the Act.

 

32



--------------------------------------------------------------------------------

ANNEX D

 

Rider A

 

CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL COPIES
OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.

Name:

            

--------------------------------------------------------------------------------

   

Address:

            

--------------------------------------------------------------------------------

                  

--------------------------------------------------------------------------------

   

 

Rider B

 

If the undersigned is not a Broker-Dealer, the undersigned represents that it
acquired the New Securities in the ordinary course of its business, it is not
engaged in, and does not intend to engage in, a distribution of New Securities
and it has not made arrangements or understandings with any Person to
participate in a distribution of the New Securities. If the undersigned is a
Broker-Dealer that will receive New Securities for its own account in exchange
for Securities, it represents that the Securities to be exchanged for New
Securities were acquired by it as a result of market-making activities or other
trading activities and acknowledges that it will deliver a prospectus in
connection with any resale of such New Securities; however, by so acknowledging
and by delivering a prospectus, the undersigned will not be deemed to admit that
it is an “underwriter” within the meaning of the Act.

 

33



--------------------------------------------------------------------------------

ANNEX E

 

AMERICAN TOWERS, INC.

 

INSTRUCTION TO DTC PARTICIPANTS

 

(Date of Mailing)

URGENT — IMMEDIATE ATTENTION REQUESTED

DEADLINE FOR RESPONSE: [DATE]

 

The Depositary Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the American Towers, Inc. (the “Company”)
7.25% Senior Subordinated Notes due 2011 (the “Securities”) are held.

 

The Company is in the process of registering the Securities under the Securities
Act of 1933 for resale by the beneficial owners thereof. In order to have their
Securities included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.

 

It is important that beneficial owners of the Securities receive a copy of the
enclosed materials as soon as possible as their rights to have the Securities
included in the registration statement depend upon their returning the Notice
and Questionnaire by [DEADLINE FOR RESPONSE]. Please forward a copy of the
enclosed documents to each beneficial owner that holds interest in the
Securities through you. If you require more copies of the enclosed materials or
have any questions pertaining to this matter, please contact American Towers,
Inc., 116 Huntington Avenue, 11th Floor, Boston, MA 02116, Attention: General
Counsel.

 



--------------------------------------------------------------------------------

AMERICAN TOWERS CORPORATION

 

(Notice of Registration Statement and

Selling Securityholder Questionnaire

(Date)

 

Pursuant to the American Towers, Inc. Registration Rights Agreement, the Company
has filed with the United States Securities and Exchange Commission (the
“Commission”) a registration statement on Form          (the “Shelf Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Company’s 7.25% Senior
Subordinated Notes due 2011 (the “Securities”). A copy of the Registration
Rights Agreement is attached hereto. All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.

 

Each beneficial owner of Transfer Restricted Securities (as defined below) is
entitled to have the Transfer Restricted Securities beneficially owned by it
included in the Shelf Registration Statement. In order to have Transfer
Restricted Securities included in the Shelf Registration Statement, this Notice
of Registration Statement and Selling Securityholder Questionnaire (“Notice and
Questionnaire”) must be completed, executed and delivered to the Company’s
counsel of the address set forth herein for receipt ON OR BEFORE [DEADLINE FOR
RESPONSE]. Beneficial owners of Transfer Restricted Securities who do not
complete, execute and return this Notice and Questionnaire by such date (i) will
not be named as selling securityholders in the Shelf and Registration Statement
and (ii) may not use the Prospectus forming a part thereof for resales of
Transfer Securities.

 

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, holders
and beneficial owners of Transfer Restricted Securities are advised to consult
their own securities law counsel regarding the consequence of being name or not
being named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.

 

The term “TRANSFER RESTRICTED SECURITIES” is defined in the Registration Rights
Agreement.

 

2



--------------------------------------------------------------------------------

ELECTION

 

The undersigned holder (the “Selling Securityholder”) of Transfer Restricted
Securities hereby elects to include in the Shelf Registration Statement the
Transfer Restricted Securities beneficially owned by it and listed below in Item
(3). The undersigned, by signing and returning this Notice and Questionnaire,
agrees to be bound with respect to such Transfer Restricted Securities by the
terms and conditions of this Notice and Questionnaire and the Registration
Rights Agreement, as if the undersigned Selling Securityholder were an original
party thereto.

 

Upon any sale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, the Selling Securityholder will be required to deliver
to the Company and Trustee the Notice of Transfer set forth as Annex F to the
Registration Rights Agreement. The Selling Securityholder hereby provides the
following information to the Company and represents and warrants that such
information is accurate and complete:

 

3



--------------------------------------------------------------------------------

QUESTIONNAIRE

 

(1)

   (a )   Full Legal Name of Selling Securityholder:      (b )   Full Legal Name
of Holder (if not the same as in (a) above) of Transfer Restricted Securities
Listed in Item (3) below:      (c )   Full Legal Name of DTC Participant (if
applicable and if not the same as (b) above) Through Which Transfer Restricted
Securities Listed in Item (3) below are Held:

 

(2) Address for Notices to Selling Securityholder:

 

Telephone:

Fax:

Contact Person:

 

(3) Beneficial Ownership of Securities:

 

Except as set forth below in this Item (3), the undersigned does not
beneficially own any Securities.

 

  (a) Principal Amount of Transfer Restricted Securities beneficially owned:
     CUSIP No(s) . of such Transfer Restricted Securities             

 

  (b) Principal Amount of Securities other than Transfer Restricted Securities
beneficially owned:              CUSIP No(s). of such other Securities
            

 

  (c) Principal Amount of Transfer Restricted Securities which the undersigned
wishes to be included in the Shelf Registration Statement:              CUSIP
No(s). of such Transfer Restricted Securities to be included in the Shelf
Registration Statement             

 

(4) Beneficial Ownership of other Securities of the Company:

 

Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Company, other than the Securities listed above in Item (3).

 

State any exceptions here:

 

(5) Relationships with the Company:

 

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

 

4



--------------------------------------------------------------------------------

(6) Nature of the Selling Securityholder:

 

  (a) Is the selling Securityholder a reporting company under the Securities
Exchange Act, a majority owned subsidiary of a reporting company under the
Securities Exchange Act or a registered investment company under the Investment
Company Act? If so, please state which one.

 

If the entity is a majority owned subsidiary of a reporting company, identify
the majority stockholder that is a reporting company.

 

If the entity is not any of the above, identify the natural person or persons
having voting and investment control over the Company’s securities that the
entity owns.

 

  (b) Is the Selling Securityholder a registered broker-dealer? Yes             
  No             

 

State whether the Selling Securityholder received the Registrable Securities as
compensation for underwriting activities and, if so, provide a brief description
of the transaction(s) involved.

 

State whether the Selling Securityholder is an affiliate of a broker-dealer and
if so, list the name(s) of the broker-dealer affiliate(s).

 

Yes                      No             

 

If the answer is “Yes,” you must answer the following:

 

If the Selling Securityholder is an affiliate of a registered broker-dealer, the
Selling Securityholder purchased, the Registrable Securities (i) in the ordinary
course of business and (ii) at the time of the purchase of the Registrable
Securities, had no agreements or understandings, directly or indirectly, with
any person to distribute the Registrable Securities.

 

Yes                      No             

 

5



--------------------------------------------------------------------------------

If the answer is “No”, state any exceptions here:

 

If the answer is “No,” this may affect your ability to be included in the
registration statement.

 

(7) Plan of Distribution:

 

State any exceptions here:

 

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Transfer Restricted Securities listed above in Item (3) only as
follows (if at all): Such Transfer Restricted Securities may be sold from time
to time directly by the undersigned Selling Securityholder or, alternatively,
through underwriters, broker-dealers or agents. Such Transfer Restricted
Securities may be sold in one or more transactions at fixed prices, at
prevailing market prices at the time of sale, at varying prices determined at
the time of sale, or at negotiated prices. Such sales may be effected in
transactions (which may involve crosses or block transactions) (i) on any
national securities exchange or quotation service on which the Registered
Securities may be listed or quoted at the time of sale, (ii) in the
over-the-counter market, (iii) in transactions otherwise than on such exchanges
or services or in the over-the-counter market, or (iv) through the writing of
options. In connection with sales of the Transfer Restricted Securities or
otherwise, the Selling Securityholder may enter into hedging transactions with
broker-dealers, which may in turn engage in short sales of the Transfer
Restricted Securities in the course of hedging the positions they assume. The
Selling Securityholder may also sell Transfer Restricted Securities short and
deliver Transfer Restricted Securities to close out such short positions, or
loan or pledge Transfer Restricted Securities to broker-dealers that in turn may
sell such securities

 

State any exceptions here:

 

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act and the rules and regulations thereunder, particularly
Regulation M.

 

In the event that the Selling Securityholder transfers all or any portion of the
Transfer Restricted Securities listed in Item (3) above after the date on which
such information is provided to the Company, the Selling Securityholder agrees
to notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Exchange and
Registration Rights Agreement.

 

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Company in connection with the preparation of the
Shelf Registration Statement and related Prospectus. In accordance with the
Selling Securityholder’s obligation under Section 3(e) of the Exchange and

 

6



--------------------------------------------------------------------------------

Registration Rights Agreement to provide such information as may be required by
law for inclusion in the Shelf Registration Statement, the Selling
Securityholder agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in
effect. All notices hereunder and pursuant to the Registration Rights Agreement
shall be made in writing, by hand-delivery, or air courier guaranteeing
overnight delivery as follows:

 

(i) To the Company:

 

American Towers, Inc.

116 Huntington Avenue

Boston, Massachusetts 02116

Attention: Vice President of Finance, Investor Relations

 

(ii) With a copy to:

 

Matthew Gardella, Esq.

Palmer & Dodge LLP

111 Huntington Avenue

Boston, MA 02199

 

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company and the
Selling Securityholder (with respect to the Transfer Restricted Securities
beneficially owned by such Selling Securityholder and listed in Item (3) above.
This Agreement shall be governed in all respects by the laws of the State of New
York.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:

 

Selling Securityholder (Print/type full legal name of beneficial owner of
Transfer Restricted Securities)

 

By:

Name:

Title:

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE COMPANY’S COUNSEL AT:

 

         

--------------------------------------------------------------------------------

                 

--------------------------------------------------------------------------------

                 

--------------------------------------------------------------------------------

                 

--------------------------------------------------------------------------------

                 

--------------------------------------------------------------------------------

       

 



--------------------------------------------------------------------------------

ANNEX F

 

Notice of Transfer Pursuant to Registration Statement

 

America Towers, Inc.

The Bank of New York

Trustee Services

5 Penn Plaza, 13th Floor

New York, NY 10001

 

Attention: Trust Officer

 

Re: 7.25% Senior Subordinated Notes Due 2011

 

Dear Sirs:

 

Please be advised that                                      has transferred
$                         aggregate principal amount of the above–referenced
Notes pursuant to an effective Registration Statement on Form [        ] (File
No. 333-         ) filed by the Company.

 

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a “Selling Holder” in the Prospectus
dated [DATE] or in supplements thereto, and that the aggregate principal amount
of the Notes transferred are the Notes listed in such Prospectus opposite such
owner’s name.

 

Dated:

 

Very truly yours,  

--------------------------------------------------------------------------------

(Name)

By: (Authorized Signature)

 